Exhibit iPASS REPORTS FIRST QUARTER 2 Broadband Revenues Represent 50% of Total Revenues Broadband, Software and Service Fee Represent 76% of Total Revenues REDWOOD SHORES, Calif. — May 8, 2008 — iPass Inc. (Nasdaq: IPAS), a global provider of services that unify the management of enterprise mobility, today announced financial results for its first quarter March 31, 2008. “Our continued shift to a balanced revenue model gained greater traction, showing the strength of business, as broadband, software and service fee revenues increased 38% over the prior year quarter,” said Ken Denman, Chairman and CEO of iPass. “A full 76% of our total revenues in the quarter were from these growth businesses, compared to 57% for the same period last year as we transition beyond our legacy dial business.” In the first quarter iPass exceeded its cost reduction goals, reducing combined non-stock compensation network operations, R&D and SG&A operating expenses by $3.5 million. Also in the first quarter, the company launched its iPassConnect™ mobility service that allows U.S. businesspeople to purchase global Wi-Fi and 3G access combined into a single service direct from iPass.The company also added 10 new Forbes Global 2000 customers to its rolls, and now claims 427 of these highly-coveted companies as users of it services. Financial Highlights (In millions, except per share amounts) Q1’08 Q4’07 Q1’07 Total Revenues $ 48.1 $ 49.5 * $ 46.9 Broadband Revenues $ 24.1 $ 22.1 $ 15.4 Software and Service Fee Revenues $ 12.5 $ 14.0 * $ 11.1 Dial Revenues $ 11.5 $ 13.4 $ 20.3 Operating Loss $ (2.2 ) $ (4.6 ) $ (3.3 ) Non-GAAP Operating Income (Loss) $ 0.2 $ 0.4 $ (1.0 ) GAAP Net Loss $ (1.4 ) $ (30.4 ) $ (0.5 ) GAAP DilutedEPS (loss) $ (0.02 ) $ (0.49 ) $ (0.01 ) Non-GAAP Net Income (loss) $ 1.0 $ 1.5 $ 0.3 Non-GAAP Diluted EPS (loss) $ 0.02 $ 0.02 $ 0.00 Cash and Short Term Investments $ 70 $ 75 $ 88 *Total revenues from the fourth quarter 2007 included $2.3 million of additional software and service fee revenues relating to a change in estimate for the recognition of minimum commitment billings. Key User, Footprint and Customer Metrics Q1’08 Q4’07 Q1’07 iPass On-Network Users 547,000 576,000 671,000 iPass Off-Network Users 538,000 500,000 329,000 Total iPassConnect Software Users 1,085,000 1,076,000 1,000,000 Broadband Users 295,000 274,000 204,000 Dial Users 252,000 302,000 467,000 Total iPass On-Network Users 547,000 576,000 671,000 Broadband Venues 98,000 95,000 80,000 Total Forbes Global 2000 Customers 427 417 386 During the first quarter, iPass added key broadband venues in Japan, India, Argentina and Brazil to its global broadband network. iPass users now have access to broadband coverage in 84 of the world’s top 100 airports, and coverage in a total of 559 airports worldwide. iPass has the world's largest multi-technology virtual network which now has more than 100,000 active broadband roaming locations (Wi-Fi hotspots and hotel Ethernet) as well as support for 3.5G, 3G and 2.5G mobile broadband in the U.S., Europe and Asia, and dial-up in more than 160 countries. “Our gross margins were 57 percent during the quarter, reflecting the decline in higher-margin dial revenues, the effects of a weaker US dollar which impact our network access charges priced in local currencies, and an increase in end-user usage on networks that are either lower margin or do not yet benefit from volume pricing. We are actively working to address each of the issues affecting gross margin,” said Denman. Share Repurchase Program - The company’s board of directors approved a $30 million share repurchase plan in February 2008. During the period January 1, 2008 through March 31, 2008, the company repurchased approximately $3.2 million of its common stock, representing approximately 1.1 million shares at an average cost of $2.90 per share. Company Outlook The following statements are based on information available to iPass today, and iPass does not assume any duty to update these numbers at any time during the quarter or thereafter. These statements are forward looking, and actual results may differ materially. For the quarter ending June 30, 2008, iPass projects revenue of approximately $47 million to $50 million, fully diluted GAAP earnings (loss) per share of approximately ($0.01) to ($0.04) and fully diluted non-GAAP earnings per share of approximately $0.00 to $0.03. The difference between the projected fully diluted GAAP loss per share and the projected fully diluted non-GAAP earnings per share of approximately $0.04 is based on expected FAS 123R stock-based compensation of $1.5 million dollars and the expected amortization of intangibles of $1.1 million in the second quarter of 2008 which, when divided by an expected 62 million fully diluted shares outstanding, results in the $0.04 difference. Conference Call iPass will host a public conference call today to discuss this announcement at 5:00 p.m. Eastern Time (2:00 p.m. Pacific Time). The call will be webcast on iPass’ web site at http://investor.ipass.com, and a replay of the webcast will be available on iPass' web site until iPass reports its second quarter 2008 financial results. A taped replay will also be available for two weeks following the date of the call. The dial-in numbers for the taped replay are 1-888-286-8010 (U.S. and Canada) and 1-617-801-6888 (international). The ID number for the replay call is 14124248. Cautionary
